Citation Nr: 1829571	
Decision Date: 06/20/18    Archive Date: 07/02/18

DOCKET NO.  17-10 967	)	DATE
	)
	)


THE ISSUE

Whether the May 20, 2014 Board of Veterans' Appeals (Board) decision finding that no material evidence had been received to reopen a claim of basic eligibility for United States Department of Veterans Affairs (VA) benefits should be revised or reversed on the grounds of clear and unmistakable error (CUE)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the moving party, served in the Army National Guard from October 2001 to May 2002.

This matter is currently before the Board on the moving party's December 2016 motion for revision on the grounds of CUE of a May 20, 2014 Board decision that found no material evidence had been received to reopen a claim of basic eligibility for VA benefits.

By way of history, in January 2005 the VA Regional Office (RO) denied the Veteran's claim for service connection due to non-qualifying service.  The Veteran appealed the decision and a Statement of the Case (SOC) was issued in June 2005; however, the Veteran did not perfect the appeal and the January 2005 rating decision became final.  The Veteran filed a new claim for benefits in April 2007, which was again denied by the RO.  In a subsequent May 2014 decision, the Board found that while new evidence had been received since the final January 2005 rating decision, the evidence was not material.  The Board decision was not appealed to the United States Court of Appeals for Veterans Claims (Court)

In December 2016, the Veteran filed a motion requesting revision of the May 20, 2014 Board decision on the basis of CUE.


FINDINGS OF FACT

1.  A May 20, 2014 Board decision found that evidence received since January 2005 was not material to warrant reopening the final January 2005 RO rating decision, because the newly received evidence did not establish that the moving party had qualifying service that would entitle the moving party to eligibility for VA compensation benefits.  The moving party was provided with a copy of the decision, and did not appeal the Board decision to the Court.

2.  There is no undebatable error of fact or law in the May 20, 2014 Board decision which would change the disposition that material evidence had not been received to warrant reopening a claim of basic eligibility for VA benefits.


CONCLUSION OF LAW

The criteria for revision or reversal of the Board's May 20, 2014 decision finding that no material evidence had been received to reopen a claim of basic eligibility for VA benefits on the grounds of CUE have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400-1411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A motion based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In March 2017, the moving party was informed in writing of the law and regulations governing the standard of CUE.

Whether Clear and Unmistakable Error was Present in the 
May 20, 2014 Board Decision  

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2017).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Before deciding a claim, the Board is required to consider all relevant evidence of record and to consider and discuss in its decision all "potentially applicable" provisions of law and regulation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) (per curiam order).  In addition, the Board must include in its decision a written statement of the reasons or bases for its findings and conclusions, adequate to enable an appellant to understand the precise basis for the Board's decision.  38 U.S.C. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record").  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir.1996) (table); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A May 20, 2014 Board decision found that evidence received since January 2005 was not material to warrant reopening the final January 2005 RO rating decision, because the newly received evidence did not establish that the moving party had qualifying service that would entitle the moving party to eligibility for VA compensation benefits.  The moving party was provided with a copy of the decision, and did not appeal the Board decision to the Court.  Having reviewed all the relevant evidence of record, the Board finds that there is no undebatable error of fact or law in the May 20, 2014 Board decision which would change the disposition that material evidence had not been received to warrant reopening a claim of basic eligibility for VA benefits.

The Board finds that the moving party's CUE argument is essentially as follows.  Per a December 2016 statement, and elsewhere throughout the record, the moving party has argued that the Board committed CUE when it either 1) failed to adequately consider evidence that the moving party had a period of Active Duty for Training (ACDUTRA) when attending a language school in 2002; or 2) failed to obtain evidence showing that the moving party had a period of ACDUTRA when attending a language school in 2002 as part of Guard service.  Such evidence includes a September 2003 Army National Guard Retirement Points History Statement showing that the moving party had 21 "AD Pts" when separated from the Guard in May 2002.

As to the moving party's argument that the Board failed to consider evidence that the moving party had a period of ACDUTRA during Guard service when attending a language school in 2002, per the May 2014 decision, the Board specifically considered whether the moving party attended a language school during a period of ACDUTRA.  Specifically, the Board considered various lay statements and other evidence of record, including treatment records, indicating that the Veteran was attending a language school in April 2002.  After considering this evidence, the Board specifically found that such evidence did not establish that the moving party had attended the language class during a period of ACDUTRA.  As such, the moving party's argument that VA failed to adequately consider evidence that the Veteran had a period of ACDUTRA when attending a language school in 2002 is merely a disagreement as to how the facts were weighed or evaluated, which is explicitly not CUE.  38 C.F.R. § 20.1403(d); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Considering the moving party's second argument, that the Board failed to obtain evidence supporting that the Veteran had a period of ACDUTRA when attending a language school in 2002 as part of Guard service, the Board notes that after the issuance of the May 2014 Board decision, the moving party submitted a September 2003 Army National Guard Retirement Points History Statement showing that the Veteran had 21 "AD Pts" when separated from the Guard in May 2002.  Even assuming this documents supports a finding that the moving party had a period of ACDUTRA during Guard service, the Board's alleged failure to obtain this potentially relevant evidence amounts to nothing more than a possible failure to fulfill VA's duty to assist the moving party with the development of facts relevant to the claim, which also is explicitly not CUE.  38 C.F.R. § 20.1403(d).

In sum, the moving party's arguments boil down to a disagreement as to how the facts were weighed or evaluated and an argument that the Board failed to fulfill VA's duty to assist the moving party with the development of facts relevant to the claim, both of which are explicitly not CUE.  For these reasons, the Veteran's arguments do not reflect that reversal or revision of the Board's May 20, 2014 decision is warranted.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the May 20, 2014 Board decision finding that no material evidence had been received to reopen a claim of basic eligibility for VA benefits is denied.




                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



